Citation Nr: 1618086	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  12-35 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to June 24, 2008 for the award of a 50 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

By way of background, the Veteran's original claim for service connection for PTSD was received on January 12, 2007.  In an October 2007 rating decision, the RO granted service connection for PTSD and assigned a noncompensable rating, effective January 12, 2007.  The Veteran filed a notice of disagreement with regard to the propriety of the initially assigned rating in February 2008 and, in March 2009, the RO granted a 10 percent rating, effective January 12, 2007.  The RO also issued a statement of the case with regard to the issue of entitlement to a higher initial rating for PTSD, but the Veteran did not perfect his appeal of such issue by filing a substantive appeal.

However, as described in further detail below, the Veteran submitted additional evidence in August 2009 and September 2009 and, in a November 2009 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective August 4, 2009.  In December 2009, the Veteran filed a notice of disagreement as to the propriety of the effective date assigned for the 50 percent rating.  In a December 2012 rating decision, the RO granted a 30 percent disability rating as of January 12, 2007, and a 50 percent disability rating as of June 24, 2008.  The RO also issued a statement of the case as to the effective date issue.  That same month, the Veteran perfected his appeal, maintaining that the 50 percent rating for his PTSD should have been made effective January 12, 2007, the date service connection was awarded.

In January 2016, the Veteran and his son testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c)(2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.


FINDINGS OF FACT

1.  In an October 2007 rating decision, the AOJ granted service connection for PTSD and assigned a noncompensable rating, effective January 12, 2007. 

2.  In a March 2009 rating decision, which was issued following the Veteran's February 2008 notice of disagreement as to the propriety of the initially assigned rating for his PTSD, the AOJ granted a 10 percent rating for such disability, effective January 12, 2007.

3.  Within one year of the March 2009 rating decision, new and material evidence was received and, based on such evidence, the AOJ assigned a 50 percent disability rating for PTSD, effective August 4, 2009, in a November 2009 rating decision. 

4.  In December 2009, the Veteran disagreed with the assigned effective date for the 50 percent rating for his PTSD and, in a December 2012 rating decision, the AOJ assigned an effective date of June 24, 2008.  Following the issuance of the statement of the case, the Veteran perfected an appeal as to the propriety of the assigned effective date for the award of a 50 percent rating for PTSD.
 
5.  It is at least as likely as not that, from January 12, 2007 to June 24, 2008, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, an effective date of January 12, 2007 is warranted for the award of a 50 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400, 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish an effective date prior to June 24, 2008 for the award of a 50 percent disability rating for PTSD.  Specifically, he maintains that the 50 percent rating for his service-connected PTSD should be effective January 12, 2007, the date service connection was awarded.

As set forth below, the Board herein grants an effective date of January 12, 2007 for the award of a 50 percent rating for the Veteran's service-connected PTSD.  In this regard, he has specifically limited his appeal and the Board awards the full benefit sought.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

Following notification of an initial review and adverse determination by the AOJ, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105.

Applicable regulations provide that, if new and material evidence was received during an applicable appellate period following an AOJ decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "New and material evidence" under 38 C.F.R. 
§ 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young at 468.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

The next higher rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas," i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor which may be considered in evaluating psychiatric disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).

GAF scores ranging from 61 to 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See DSM-IV.

Parenthetically, the Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  Such changes apply to claims that were certified for appeal to the Board after August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  The Veteran's claim was certified to the Board in September 2015.  Although the Board is therefore required to apply concepts and principles set forth in DSM-5, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).

As noted previously, the Veteran's original claim for service connection for PTSD was received on January 12, 2007.  In an October 2007 rating decision, the RO granted service connection for PTSD and assigned a noncompensable rating, effective January 12, 2007.  The Veteran filed a notice of disagreement with regard to the propriety of the initially assigned rating in February 2008 and, in March 2009, the RO granted a 10 percent rating, effective January 12, 2007.  The RO also issued a statement of the case with regard to the issue of entitlement to a higher initial rating for PTSD, but the Veteran did not perfect his appeal of such issue by filing a substantive appeal.

However, in August 2009 and September 2009-within one year of the March 2009 rating decision-the Veteran submitted statements from co-workers and his wife and letters from his therapist, respectively, which addressed the Veteran's PTSD symptoms.  In addition, in September 2009, the Veteran underwent a VA PTSD examination.  As such evidence contained additional information with respect to the Veteran's symptoms and level of disability, they were therefore "new and material" to his claim, which was reconsidered in a November 2009 rating decision that increased his disability rating to 50 percent, August 4, 2009.  Thereafter, the Veteran subsequently perfected an appeal of such decision with regard to the propriety of the assigned effective date for the assignment of a 50 percent rating.  Furthermore, while an earlier effective date of Jun 24, 2008, was assigned in a December 2012 rating decision, the Veteran has continued to pursue his appeal of such issue.

Consequently, as new and material evidence was received within one year of the March 2009 rating decision that assigned a 10 percent rating for the Veteran's PTSD, effective January 12, 2007, such decision is not final.  See 38 C.F.R. 
§ 3.156(b); Young, supra.  Therefore, the Board may properly consider whether the award of a 50 percent rating may be extended back to January 12, 2007.

Turning to the question of whether a 50 percent rating is warranted prior to June 24, 2008, the Board is persuaded that such rating is warranted effective January 12, 2007, the date service connection was awarded.  In this regard, in a January 2007 statement, the Veteran described the symptoms he experienced immediately upon his return from Vietnam in 1970.  In addition to frequent nightmares, the Veteran indicated that he was unable to concentrate and unwilling to be in large crowds.  He indicated that he was divorced twice within the first 6 years after his return from Vietnam, and it was only after finding someone who could "put up with" him was he able to remain married.  

In May 2007, the Veteran submitted ten pages of notes that he had written concerning his PTSD.  At that time, he indicated he had problems with concentration, in that he would forget to finish something after being distracted.  He described a lack of motivation, with a specific example concerning his recent lack of desire to leave his house to buy his wife an anniversary gift.  The Veteran also described an incident concerning memory impairment in which he bought frozen food from a delivery service but did not immediately put it away, as he believed he had already done so and was surprised to find that he had not. 

The Veteran underwent a psychological examination in October 2007.  At that time, he indicated he had been married for 30 years and had worked for the U.S. Postal Service for 32 years, having secured employment there after attempting other jobs.  He described experiencing PTSD symptoms almost immediately upon return from Vietnam, and how he was changed by the war.  The Veteran described experiencing sleeping problems for the previous 35 years.  He indicated difficulty dealing with stress and a limited social life.  He indicated his relationship with his wife and children was good.  The Veteran also described drinking heavily, in order to calm his nerves, immediately after service.  On examination, the Veteran was found oriented, with appropriate hygiene and behavior.  His affect and mood were normal, and both communication and speech were within normal limits.  No panic attacks or delusions were noted.  The Veteran's thought processes were appropriate, his abstract thinking normal, and suicidal and homicidal ideation were absent.  The Veteran's memory was within normal limits.  The examiner assigned a GAF score of 75 and found that the Veteran's symptoms did not interfere with his social and occupational functioning.  

In January 2008, the Veteran sought treatment for PTSD at the Vet Center in Tacoma, Washington.  His intake notes show a history of disturbed sleep, isolation, and difficulty with concentration.  The Veteran described losing multiple jobs before finding work at the post office, where he tended to work by himself.  He reported a long history of avoidance, anger control issues and problems with concentration, all of which were "accommodated" by his wife and children.  

In addition, both the Veteran and his son offered testimony at the January 2016 Board hearing in regard to his PTSD symptomatology from January 2007 to June 2008.  He indicated that he worked the night shift, by choice, so that he could isolate himself and stay away from others.  He described issues with concentration and frequent panic attacks which subsided after he started therapy in January 2008.  The Veteran described outbursts at work and being startled when coworkers walked up behind him.  The Veteran's son testified that, from January 2007 to June 2008, the Veteran experienced mood disturbances in that he was quick to anger and lacked patience, which caused him to isolate himself. 

Importantly, the Veteran testified at his hearing that he experienced the same symptoms prior to June 2008 that he did after that date.  The Board notes that it was on the basis of these symptoms that the Veteran was assigned a 50 percent disability for PTSD. 

Based on the foregoing evidence, and after resolving all doubt in favor of the Veteran, the Board finds the preponderance of the evidence supports the grant of an initial 50 percent rating for PTSD as of January 12, 2007. 

In this regard, the Board finds that, for the period in question, the Veteran's PTSD resulted in social and occupational impairment with reduced reliability and productivity due to a myriad of symptoms, including sleep impairment, mood swings with anger outbursts and irritability, and social withdrawal and isolation.  The pertinent evidence shows the Veteran's symptoms, particularly his disturbances in motivation and mood and anger management problems, resulted in difficulty maintaining effective relationships with his family members and co-workers.  During this time period, the Veteran consistently manifested an impairment of short-term memory and difficulty establishing effective work relationships.  The Veteran also indicated that he experienced panic attacks more than once a week during this time period. 

Furthermore, as relevant to the Veteran's social functioning, the Board notes his reports of social withdrawal and isolation, an inability to tolerate crowds, and difficulty interacting with co-workers.  Additionally, as reported by his son at the January 2016 hearing, the Veteran was separated from most people around him.  The Board notes that, while the Veteran did maintain relationships of some caliber with his wife and children during this time, he reported having few friends and a desire to remain isolated from others.  

Pertaining to the Veteran's occupational functioning, the record reflects that he was employed full-time for over 30 years at the U.S. Postal Service.  As such, it is clear that the Veteran is able to perform the mental tasks necessary to maintain successful full-time employment.  However, as indicated by the Veteran and described in a letter from his supervisor, the Veteran tended to keep to himself and chose to work shifts that kept him away from other people.  Therefore, the Board finds that the Veteran has difficulty establishing and maintaining effective social and work relationships as a result of his PTSD symptomatology. 

Furthermore, the Board notes that the only GAF score assigned to the Veteran during the period at issue was 75, which is reflective of, at most, moderate symptomatology.  The Board finds that this is consistent with the 50 percent rating assigned herein.

In sum, the Board finds that the evidence shows that, since January 12, 2007, the Veteran has consistently manifested chronic sleep impairment, a depressed mood and anxiety, and experienced changes in his motivation and mood, with increased irritability and anger, social withdrawal, impaired judgment, and difficulty establishing and maintaining effective social and work relationships, resulting in occupational and social impairment with reduced reliability and productivity, which more nearly approximates a 50 percent rating. 

Therefore, despite the October 2007 VA examiner's assessment that the Veteran's PTSD symptoms did not interfere with his social and occupational functioning, the Board is persuaded that the Veteran's disability picture from January 12, 2007, onward more nearly approximated occupational and social impairment with reduced reliability and productivity so as to warrant the assignment of a 50 percent rating for his service-connected PTSD as of such date.  In this regard, the evidence, at a minimum, gives rise to a reasonable doubt on the matter and, when resolving such doubt in the Veteran's favor, the Board finds that an earlier effective date is warranted.  38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An effective date of January 12, 2007 for the award of a 50 percent rating for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


